DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      RAY TREMAINE BENNETT,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2549

                              [July 14, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; William L. Roby, Judge; L.T. Case No. 2019CF002936A.

  Ashley Nicole Minton of Minton Law, P.A., Fort Pierce, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.